DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwanami, US 2015/0041053, in view of Kyozuka, US 2014/0070396 and further in view of LEE, US 2015/0156865.
Regarding claim 1, Kiwanami discloses; a method of manufacturing a first component carrier and a second component carrier, the method comprising: 			providing a separation component (Fig. 3C; 120) comprising a first separation surface (Fig. 3C; top surface of 120) and a second separation surface (Fig. 3C; bottom surface of 120) being opposed to the first separation surface; 					coupling a first base structure (Fig. 3A-4A; 110b is coupled on top of 120) having a first cavity (Fig. 4A; 34b) with the first separation surface; 					coupling a second base structure (Fig. 3A-4A; 110a is coupled on bottom of 120)  having a second cavity (34a) with the second separation surface; 				placing a first electronic component (Fig. 3B-4A; 40b) in the first cavity; 			connecting (Fig. 3B-4A; 40b is connected with 110b) the first base structure with the first electronic component to form the first component carrier; 				placing a second electronic component (Fig. 3B-4A; 40a) in the second cavity; 	connecting (Fig. 3B-4A; 40a is connected with 110a) the second base structure with the second electronic component to form the second component carrier; 			separating (Fig. 3A-5B and ¶ 0048; 151b is separated from 120) the first component carrier from the first separation surface of the separation component;		separating (Fig. 3A-5B and ¶ 0048; 151a is separated from 120) the second component carrier from the second separation surface of the separation component;	forming a first electrically insulating layer (Fig. 3C-4A and ¶ 0041, 0063; 131b) on the first separation surface of the separation component,						attaching the first base structure (Fig. 3A-4A; 110b is attached on top of 131b) on the first electrically insulating layer, 						before coupling the first base structure with the first separation surface, and afterwards, attaching the first base structure and before coupling the second base structure with the second separation surface, and afterwards attaching the second base structure. However Kyozuka teaches the method step of insulating layer formed on the carrier before the core substrate attached with the carrier (Fig. 5A-B; 79, 78, 10 and ¶ 0066-0067). 												It would have been obvious to one with ordinary skill in the art before the or the second component carrier is a coreless component carrier, as taught by LEE, to provide a coreless board for a semiconductor package capable of preventing warpage of a board (¶ 0008).
Regarding claim 3, Kiwanami discloses; the first electrically insulating layer and the second electrically insulating layer comprise or consist of prepreg material (Fig. 3C-4A and ¶ 0041; 131a, 131b; prepegs).
Regarding claim 6, Kiwanami discloses; placing (Fig. 3B-4A; 40 is placed in cavity 34 before 110b is coupled on top of 120) the first electronic component in the first cavity is done before coupling the first base structure with the first separation surface; and 												wherein placing (Fig. 3B-4A; 40 is placed in cavity 34 before 110a is coupled on bottom of 120) the second electronic component in the second cavity is done before coupling the second base structure with the second separation surface; 			the method further comprising: 									attaching the first base structure on the first electrically insulating layer such that a main surface of the first electronic component is directly attached (Fig. 3A-4A; 110b is attached on top of 131b) to the first electrically insulating layer; and 					attaching the second base structure on the second electrically insulating layer such that a main surface of the second electronic component is directly attached (Fig. 3A-4A; 110a is attached on top of 131a) to the second electrically insulating layer.
Regarding claim 7, Kiwanami discloses; pressing the first electronic component in the first electrically insulating layer (Fig. 3C-4B and ¶ 0042; 110b pressed into 131b) so that the first electronic component becomes at least partially embedded by the first electrically insulating layer; and/or 									pressing the second electronic component in the second electrically insulating layer (Fig. 3C-4B and ¶ 0042; 110a pressed into 131a) so that the second electronic component becomes at least partially embedded by the second electrically insulating layer.
Regarding claim 8, Kiwanami discloses; laminating a first further electrically insulating layer structure (Fig. 1; 71) on the first base structure or the first component carrier; and/or 											laminating a second further electrically insulating layer structure on the second base structure or the second component carrier; 							forming a first electrically conductive interconnection (Fig. 1; 54), in order to electrically contact a first electric contact (Fig. 1; 42) of the first electronic component; and/or												forming a second electrically conductive interconnection, in order to electrically contact a first electric contact of the second electronic component.
Regarding claim 9, Kiwanami discloses; forming a second electric contact (Fig. 1; 63), on a main surface of the first component carrier, and 					electrically connecting (Fig. 1; 54 connect between 42 and 63)  the second electric contact through the first electrically conductive interconnection with the first electric contact of the first electronic component, wherein the second electric contact (Fig. 1; 63 is larger than 42) is larger than the first electric contact of the first electronic component so that a first redistribution structure (Fig. 1; 23)  is provided; and/or 			forming a further second electric contact, on a further main surface of the second component carrier, and 										electrically connecting the further second electric contact through the second electrically conductive interconnection with the second electric contact of the second electronic component, 										wherein the further second electric contact is larger than the further second 
Regarding claim 10, Kiwanami discloses; wherein the first electronic component is sandwiched (Fig. 1; 40 is sandwiched between 23 and 52) between the first electrically insulating layer, and the first redistribution structure; and/or 				wherein the second electronic component is sandwiched between the second electrically insulating layer, in particular at least partially embedded in the second electrically insulating layer, and the second redistribution structure.
Regarding claim 11, Kiwanami discloses; separating comprises: detaching the first component carrier including the first electrically insulating layer from the separation component (Fig. 3C-5A; 151b separated from 120 include 131b); and/or 				detaching the second component carrier including the second electrically insulating layer from the separation component.
Regarding claim 12, Kiwanami discloses; attaching the first base structure on top of the first electrically insulating layer further comprises: 				piercing at least one first electrically conductive pillar structure of the first base structure into the first electrically insulating layer (Fig. 3C-4B and ¶ 0042; 110b pressed into 131b with structure 42); and/or
Regarding claim 13, Kiwanami discloses; the separation component is fully surrounded (Fig. 3C-4B; 120 is surrounded by 131a, 131b) by material of the first electrically insulating layer and the second electrically insulating layer.
Regarding claim 14, Kiwanami discloses; the separation component (Fig. 3C; 120) is a detachment core, wherein a core structure is sandwiched between two detach copper foils (Fig. 3C; 123a, 123b).
Regarding claim 16, Kiwanami discloses; the first electronic component is placed (Fig. 3B-3C; 40b is placed on top 100b) on a first temporary carrier of the first base structure, wherein the method further comprises: 							removing (Fig. 3B-4B; 100b is removed) the first temporary carrier after coupling the first base structure with the first separation surface; and/or 					wherein the second electronic component is placed on a second temporary carrier of the second base structure, wherein the method further comprises: removing the second temporary carrier after coupling the second base structure with the second separation surface.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwanami, US 2015/0041053, in view of Kyozuka, US 2014/0070396, in view of LEE, US 2015/0156865, as applied to claims 1, 3, 6-14 and 16 above, and further in view of Hayashi, US 2014/0226290.

Regarding claim 4, the modified Kiwanami substantially discloses the invention of the method steps for manufacturing a wiring substrate with the first electrically insulating layer and the second electrically insulating layer comprise or consist of prepreg material .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwanami, US 2015/0041053 in view of Kyozuka, US 2014/0070396, in view of LEE, US 2015/0156865, as applied to claims 1, 3, 6-14 and 16 above, and further in view of LEE, US 2016/0174381.

Regarding claim 5, the modified Kiwanami substantially discloses the invention of the method steps for manufacturing a wiring substrate with placing the first electronic component in the first cavity is done before coupling the first base structure with the first separation surface but is silent about the method steps of placing the first electronic component in the first cavity is done after coupling the first base structure with the first separation surface; wherein placing the second electronic component in the second cavity is done after coupling the second base structure with the second separation surface.			However LEE’381 teaches that placing (Fig. 7; 116a is places inside 110a after 106a is coupled on top of 101) the first electronic component in .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwanami, US 2015/0041053, in view of Kyozuka, US 2014/0070396 and further in view of Chang, US 2008/0230264.
Regarding claim 21, Kiwanami discloses; a method of manufacturing a first component carrier and a second component carrier, the method comprising: 			providing a separation component (Fig. 3C; 120) comprising a first separation surface (Fig. 3C; top surface of 120) and a second separation surface (Fig. 3C; bottom surface of 120) being opposed to the first separation surface; 					coupling a first base structure (Fig. 3A-4A; 110b is coupled on top of 120) having a first cavity (Fig. 4A; 34b) with the first separation surface; 				before coupling the first base structure with the first separation surface, and afterwards, attaching the first base structure and before coupling the second base structure with the second separation surface, and afterwards attaching the second base structure. However Kyozuka teaches the method step of insulating layer formed on the carrier before the core substrate attached with the carrier (Fig. 5A-B; 79, 78, 10 and ¶ 0066-0067). 												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwanami by providing the method step of forming those insulation layers before coupling the first base structure with the first separation surface, and afterwards, attaching the first base structure and before coupling the second base structure with the second separation surface, and afterwards attaching the second base structure, as taught by Kyozuka, so that the mechanical strength of the entire semiconductor package can be increased by providing the core substrate made of the reinforcement-containing insulating resin, that is, the core or wherein attaching the second base structure on top of the second electrically insulating layer further comprises: enlarging at least one second electrically conductive via of the second base structure to a second electrically conductive pillar structure, and piercing the at least one second electrically conductive pillar structure of the second base structure into the second electrically insulating layer.				However Chang teaches the method step of enlarging at least one first electrically conductive via (Fig. 6A; 56, 57; via extend both side of substrate 40) of the first base structure to a first electrically conductive pillar structure, and piercing the at least one first electrically conductive pillar structure of the first base structure into the first electrically insulating layer (Fig. 6A-B; extended via 56 and 57 pressed into insulator layer 60 and temporary substrates 70 and 80 are removed).				It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwanami by providing the method step of attaching the first base structure on top of the first electrically insulating layer or wherein attaching the second base structure on top of the second electrically insulating layer further comprises: enlarging at least one second electrically conductive via of the second base structure to a second electrically conductive pillar structure, and piercing the at least one second electrically conductive pillar structure of the second base structure into the second electrically insulating layer, as taught by LEE, provides an interconnection structure for a printed circuit board (¶ 0008).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwanami, US 2015/0041053, in view of Kyozuka, US 2014/0070396 and further in view of Hayashi, US 2014/0226290.
Regarding claims 22-23, Kiwanami discloses in claim 22; a method of manufacturing a first component carrier and a second component carrier, the method comprising: 											providing a separation component (Fig. 3C; 120) comprising a first separation surface (Fig. 3C; top surface of 120) and a second separation surface (Fig. 3C; bottom surface of 120) being opposed to the first separation surface; 					coupling a first base structure (Fig. 3A-4A; 110b is coupled on top of 120) having a first cavity (Fig. 4A; 34b) with the first separation surface; 					coupling a second base structure (Fig. 3A-4A; 110a is coupled on bottom of 120)  before coupling the first base structure with the first separation surface, and afterwards, attaching the first base structure and before coupling the second base structure with the second separation surface, and afterwards attaching the second base structure. However Kyozuka teaches the method step of insulating layer formed on the carrier before the core substrate attached with the carrier (Fig. 5A-B; 79, 78, 10 and ¶ 0066-0067). 												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwanami by providing the method step of forming those insulation layers before coupling the first base structure with the first separation surface, and afterwards, attaching the first base structure and before coupling the second base structure with the second separation surface, and afterwards attaching the second base structure, as taught by Kyozuka, so that the mechanical strength of the entire semiconductor package can be increased by providing the core substrate made of the reinforcement-containing insulating resin, that is, the core substrate  having a high mechanical strength. This can reduce warp in the prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close- MPEP 2144.05. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s arguments that Kiwanami fails to anticipate the subject matter of claim 1, as amended, have been moot because new 103 rejection with Kiwanami in view with Kyozuka and LEE, has been applied, please see the rejection above.
Regarding applicant’s arguments that dependent claim 4, depends directly from claim 1 and the proposed combination of Kiwanami and Hayashi does not disclose, teach or suggest all features of claim 1, as amended, however new 103 rejection with Kiwanami in view with Kyozuka and LEE, has been applied for claim 1, please see the rejection above.
Regarding applicant’s arguments that dependent claim 5, depends directly from claim 1 and the proposed combination of Kiwanami and Lee does not disclose, teach or suggest all features of claim 1, as amended, however new 103 rejection with Kiwanami in view with Kyozuka and LEE, has been applied for claim 1, please see the rejection above.
Regarding applicant’s arguments that new claim 21 includes the subject matter of claim 1 and the additional step of enlarging vias to pillar structures. The cited prior art does not disclose, teach or suggest the subject matter of claim 21, however new 103 rejection with Kiwanami in view with Kyozuka and Chang has been applied, please see the rejection above.
Regarding applicant’s arguments that new claim 22 includes the subject matter of claim 1 and the additional limitation that a material of the insulating layer has a Young modulus of less than 10 GPa. The cited prior art does not disclose, teach or suggest the 

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, such as Ho, US 9137899 and Nakamura, US 7594317 that disclose respective method of manufacturing a first component carrier and a second component carrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729